Exhibit 10.4

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2014 and the 2015 base salaries approved by the
Compensation Committee of the Board of Directors (Committee) on March 24, 2015.

 

Named Executive Officers

   2014 Base
Salaries      2015 Base
Salaries  

David S. Haffner, Board Chair and Chief Executive Officer

   $ 1,090,000       $ 1,130,000   

Karl G. Glassman, President and Chief Operating Officer

   $ 810,000       $ 840,000   

Matthew C. Flanigan, EVP and Chief Financial Officer

   $ 490,000       $ 507,000   

Perry E. Davis, SVP, President – Residential Furnishings

   $ 352,000       $ 370,000   

Joseph D. Downes, Jr., SVP, President – Industrial Materials

   $ 347,300       $ 140,000 1 

Jack D. Crusa, SVP, President – Specialized Products

   $ 342,000       $ 365,000   

 

  1  Mr. Downes will retire from his current position as of April 5, 2015 but
continue with the Company in a lesser position through December 31, 2015. He
will continue to receive his current base salary of $347,300 through April 5,
2015.

Except as noted below, the executive officers will be eligible to receive a cash
award under the Company’s 2014 Key Officers Incentive Plan (filed March 25, 2014
as Appendix A to the Company’s Proxy Statement) (Plan) in accordance with the
2015 Award Formula (filed March 26, 2015 as Exhibit 10.3 to the Company’s Form
8-K). An executive’s cash award is calculated by multiplying his annual salary
at the end of the year by a percentage (Target Percentage) set by the Committee,
then applying an award formula adopted by the Committee for that year. The
Target Percentages in 2014 and 2015 for the principal executive officer,
principal financial officer and other named executive officers are shown in the
following table.

 

Named Executive Officers

   2014
Target
Percentages     2015
Target
Percentages  

David S. Haffner, Board Chair and Chief Executive Officer

     115 %      115 % 

Karl G. Glassman, President and Chief Operating Officer

     90 %      90 % 

Matthew C. Flanigan, EVP and Chief Financial Officer

     80 %      80 % 

Perry E. Davis, SVP, President – Residential Furnishings

     60 %      60 % 

Joseph D. Downes, Jr., SVP, President – Industrial Materials

     50 %      40 %1 

Jack D. Crusa, SVP, President – Specialized Products

     50 %      60 % 

 

  1  Mr. Downes will participate in the Company’s Key Management Incentive
Compensation Plan, which is a cash bonus plan for non-executive officers. The
award payout under this plan is determined in substantially the same manner as
the 2014 Key Officers Incentive Plan and the 2015 Award Formula. The performance
objectives are Return on Capital Employed (70% weighting) and Free Cash Flow
(30% weighting) increased by as much as 5% for exceptional safety performance or
decreased by as much as 20% for critical compliance failures.

Individual Performance Goals. An executive’s cash award under the 2015 Award
Formula is based, in part, on individual performance goals established outside
the Plan (20% relative weight). The goals for our named executive officers are:

David S. Haffner: Strategic planning, business unit portfolio management,
acquisition integration;

Karl G. Glassman: Business unit portfolio management, margin enhancement,
revenue growth, acquisition integration, profitability of targeted businesses;

Matthew C. Flanigan: Information technology and risk management initiatives,
leadership development;

Perry E. Davis: Acquisition objectives, growth of targeted businesses,
leadership development;

Joseph D. Downes, Jr.: Because of Mr. Downes’ retirement from his current
position, to be effective April 5, 2015, no IPGs were assigned; and

Jack D. Crusa: Capital improvements, growth and restructuring of targeted
businesses, purchasing initiatives.



--------------------------------------------------------------------------------

The achievement of the individual performance goals is measured by the following
schedule.

Individual Performance Goals Payout Schedule (1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

2